Title: From Thomas Jefferson to the Commissioners of the Treasury, 24 September 1788
From: Jefferson, Thomas
To: Commissioners of the Treasury


          
            
              Gentlemen
            
            Paris Sep. 24. 1788.
          
          I wrote you on the 6th. inst. by a Mr. Vanet to whose care were committed the Consular papers. The vessel was bound to Alexandria, and himself to Richmond; but he promised to go express with the papers to New York and to deliver them to you himself. I thought it better to send the keys by a different conveiance. You will therefore receive them inclosed in this letter which goes by the way of London. I received a few days ago your duplicate of July 22. on the subject of the Consular papers, and a duplicate from the Office for foreign affairs, of the ratification of the loan of 1788. by Congress. But as yet I hear nothing on the subject of the captives and foreign officers. I have the honour to be with the highest esteem Gentlemen your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        